UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1437



PHILLIP M. DUSE,

                                              Plaintiff - Appellant,

          versus


WILLIAM S. COHEN, Secretary, Department of
Defense; JANET RENO, Attorney General of the
United States,

                                           Defendants - Appellees,
          and


IDA L. CASTRO, Chairwoman, Office of Federal
Operations, EEOC,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-1400-A)


Submitted:   June 15, 2000                 Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip M. Duse, Appellant Pro Se. Joel Eric Wilson, Special Assis-
tant United States Attorney, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Phillip M. Duse appeals the district court’s order denying

relief on Duse’s complaint alleging defamation and employment

discrimination.     Duse also appeals the order of the magistrate

judge denying his motion to compel disclosure and discovery.     We

have reviewed the record and the courts’ orders and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.   See Duse v. Cohen, No. CA-99-1400-A (E.D. Va. Mar. 28

& Apr. 7, 2000*).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the order of the magistrate judge is marked as
“filed” on April 6, 2000, the district court’s records show that it
was entered on the docket sheet on April 7, 2000. It is the date
the order was entered on the docket sheet that we take as the
effective date of the court’s decision. See Fed. R. Civ. P. 58 and
79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2